El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Hemos desestimado esta apelación porque no siendo nece-saria la transcripción de la prueba para resolver el recurso debió presentarse la transcripción de autos de la apelación dentro de los treinta días siguientes a haber sido interpuesta la apelación, y no se hizo así. Abora se nos pide que recon-sideremos esa resolución.
La transcripción taquigráfica que forma parte de estos *759autos contiene, además de las pruebas practicadas en el juicio, ciertas actuaciones habidas al principio de él, en las qne las partes hicieron oralmente enmiendas a sns alegaciones, qne fueron admitidas por la corte, entre ellas una fijando cierta fecha importante para la cuestión qne decidió la corte inferior, cuyas enmiendas no aparecen en las copias de la demanda y de la contestación. Por esto y por ser la transcripción taqui-gráfica un solo documento nos parece que en este caso esa transcripción era necesaria para ese particular, por lo que el término para radicar en este tribunal los autos de la apela-ción debió contarse desde la aprobación de la transcripción taquigráfica por la corte inferior. Y aunque la transcripción de los autos fué presentada en este tribunal después de radi-cada la moción para desestimar y antes de la vista de tal moción, siguiendo lo resuelto en el cas'o de Marchan v. Sucn. Eguen Otazabal, 42 D.P.R. 103, dejaremos sin efecto nuestra anterior resolución y señalaremos nuevo día para oír la moción de desestimación.